        Case 6:18-cv-01343-EFM-GEB Document 16 Filed 03/29/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


TATIANA HIRSU                                         )
                                                      )
                 Plaintiff,                           )
                                                      )
        v.                                            )       Case No. 6:18-cv-1343
                                                      )
SOCIAL NETWORKING TECHNOLOGY                          )
INC., et al.,                                         )
                                                      )
                                                      )
                  Defendants.                         )

   DEFENDANT SHARON AMEZCUA’S REPLY IN FURTHER SUPPORT OF HER
             MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        COMES NOW Defendant, Sharon Amezcua (“Defendant” or “Amezcua”), by and through

her counsel, and for her Reply in Further Support of her Motion to Dismiss, states the following:

        I.       INTRODUCTION

        Plaintiff’s haphazard attempt at service does not comply with California law and, thus, this

Complaint should be dismissed for ineffective service of process.

        II.      LEGAL ARGUMENTS AND AUTHORITIES

   A.         Plaintiff failed to exercise reasonable diligence in effecting personal service on
              Defendant.

        To determine whether service was proper, courts look to the requirements of Federal Rule

of Civil Procedure 4. Under Rule 4(e), service may be effected pursuant to either federal law or

the law of the state where the district court in which the action is filed is located or where service

is made. Fed. Rule Civ. P. 4(e). Here, Plaintiff argues that service of the Complaint was proper

under the applicable state law, i.e. California law, by mailing a copy of the same to her husband’s
      Case 6:18-cv-01343-EFM-GEB Document 16 Filed 03/29/19 Page 2 of 4




last known work address. Not only does this attempt at service fail with respect to personal service,

it also fails to comply with California’s substitute service requirements.

   Acknowledging that her method of serving Defendant was improper, Plaintiff attempts to

excuse this behavior by insisting that she could not “ascertain Defendant Sharon’s dwelling or

usual place of abode.” Doc. 15 at 6. Instead, Plaintiff served a San Diego TV station—a location

where Defendant neither resides nor conducts business. Id. This lackluster attempt at service does

not satisfy California law. Compare Joe Hand Promotions, Inc. v. Saddeldin, 2014 U.S. Dist.

LEXIS 64642 at *24-26 (E.D. Cal. 2014) (The court found that “Plaintiff made no attempt to locate

a residential address or alternative work address for Plaintiff and instead relied on information

contained in a liquor license to effect substitute service …. These facts compel the conclusion that

Plaintiff did not make a reasonably diligent effort to personally serve Defendant, resorting instead

to substitute service that was not reasonably calculated to give actual notice of the instant lawsuit

to Defendant.”); with Cromwell v. Certified Forensic Loan Auditors, 2019 U.S. Dist. LEXIS 41274

at *12 (N.D. Cal. 2019) (“Plaintiffs properly served Mr. Lehman through substituted service. They

made two unsuccessful attempts to personally serve him at the Los Angeles address on his business

card. This satisfies the ‘reasonable diligence’ requirement of Section 415.20(b).”).

   Furthermore, Plaintiff’s attempt to use a discussion between counsel regarding the existence

and substance of her filed Complaint as evidence of proper service equally fails. An attorney’s

knowledge of a Complaint and service of the same are not synonymous. See Lopes v. Viera, 2010

U.S. Dist. LEXIS 48798 at *8 (E.D. Cal. 2010).

    Accordingly, Plaintiff’s Complaint against Defendant Sharon Amezcua must be dismissed due

to insufficient service of process.




                                                 2
      Case 6:18-cv-01343-EFM-GEB Document 16 Filed 03/29/19 Page 3 of 4




       III.    CONCLUSION

       WHEREFORE, Defendant Sharon Amezcua respectfully renews her requests that the

Court enter an order dismissing her from this action pursuant to Federal Rule of Civil Procedure

12(b)(5) for ineffective process of service, and for such other relief as the Court deems just and

equitable.

                                             Respectfully submitted,

                                             JACKSON LEWIS, P.C.

                                             /s/ James R. Ward
                                             James R. Ward, KS Bar #15924
                                             Janelle L. Williams, KS Bar #25343
                                             7101 College Boulevard, Suite 1200
                                             Overland Park, Kansas 66210
                                             Telephone: (913) 981-1018
                                             Facsimile: (913) 981-1019
                                             James.Ward@jacksonlewis.com
                                             Janelle.Williams@jacksonlewis.com

                                             ATTORNEYS FOR DEFENDANT




                                                3
        Case 6:18-cv-01343-EFM-GEB Document 16 Filed 03/29/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of March, 2019 a true and accurate copy of the above
and foregoing was served electronically via the Court’s ECF/CM filing system on the following:

         Michael R. Andrusak
         Cody Branham
         ADAM JONES LAW FIRM, P.A.
         1635 N. Waterfront Parkway, Suite 200
         Wichita, Kansas 67206-6623
         mandrusak@adamjones.com
         cbranham@adamjones.com

         David P. Eron
         ERON LAW, P.A.
         229 E. William, Suite 100
         Wichita, Kansas 67202
         david@eronlaw.com

         ATTORNEYS FOR PLAINTIFF


                                             /s/ James R. Ward
                                             An Attorney for Defendant

4811-1126-4912, v. 1




                                                 4
